Exhibit 10.21.3

THIRD AMENDMENT TO LEASE AGREEMENT

DATED AS OF FEBRUARY 22, 2016

BY AND BETWEEN

ESA CANADA ADMINISTRATOR L.L.C.

AS LANDLORD,

ESA CANADA PROPERTIES TRUST

AS BENEFICIAL OWNER

AND

ESA CANADA OPERATING LESSEE ULC

AS TENANT



--------------------------------------------------------------------------------

THIRD AMENDMENT TO LEASE AGREEMENT

THIS THIRD AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is entered into as of
February 22, 2016, by and between ESA CANADA ADMINISTRATOR L.L.C., a Delaware
limited liability company (“Landlord”), in its capacity as registered owner of
the Land and administrator of Beneficial Owner, ESA CANADA PROPERTIES TRUST, a
Delaware statutory trust (“Beneficial Owner”) and ESA CANADA OPERATING LESSEE
ULC (f/k/a ESA Canada Operating Lessee, Inc.), a British Columbia unlimited
liability company (“Tenant”).

WITNESSETH

WHEREAS, Landlord and Tenant are parties to that certain Lease Agreement dated
as of October 8, 2010, as amended by that certain First Amendment to Lease
Agreement dated as of November 30, 2012 and that Second Amendment to Lease
Agreement dated as of November 11, 2013 (collectively, as so amended, the
“Original Lease Agreement”), pursuant to which Landlord has agreed to lease the
Leased Property (as defined in the Original Lease Agreement) to Tenant and
Tenant has agreed to lease the Leased Property from Landlord, all subject to and
upon the terms and conditions set forth in the Original Lease Agreement;

WHEREAS, all capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Original Lease Agreement;

WHEREAS, the Provisions Relating to Percentage Rent attached as Exhibit C to the
Original Lease Agreement contains certain errors that Landlord and Tenant desire
to correct; and

WHEREAS, in order to effectuate the foregoing changes, Landlord and Tenant wish
to further amend and modify the Original Lease Agreement as hereinafter set
forth.

NOW THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the mutual receipt and legal sufficiency
of which are hereby acknowledged, Landlord and Tenant hereby agree as follows.

1. Amendments. Effective as of the date of this Amendment:

(a) Exhibit C of the Original Lease Agreement is hereby deleted in its entirety,
and Annex A attached hereto is hereby incorporated in, made a part of and
attached to the Original Lease Agreement as a new “Exhibit C”.

2. Ratification. All provisions of the Original Lease Agreement, as hereby
amended, are hereby ratified and declared to be in full force and effect. All
references in the Original Lease Agreement to the “Agreement”, “herein”,
“hereunder” or terms of similar import shall be deemed to refer to the Original
Lease Agreement, as amended by this Amendment.



--------------------------------------------------------------------------------

3. Applicable Law. This Amendment shall be construed under, and governed in
accordance with, the laws of the State of New York; provided, that the
provisions for the enforcement of Landlord’s rights and remedies under the
Original Lease Agreement, as modified by this Amendment, shall be governed by
the laws of each of the respective states where the Leased Property is located
to the extent necessary for the validity and enforcement thereof.

4. Successors Bound. This Amendment shall be binding upon and inure to the
benefit of Landlord and Tenant and their respect successors and assigns.

5. Counterparts; Headings. This Amendment may be executed in two or more
counterparts, each of which shall constitute an original, but which, when taken
together, shall constitute but one instrument and shall be effective as of the
date hereof when copies hereof, which, when taken together, bear the signatures
of each of the parties hereto, shall have been signed. Headings in this
Amendment are for purposes of reference only and shall not limit or affect the
meaning of the provisions hereof.

6. Incorporation of Recitals. The recitals set forth in the preamble of this
Amendment are hereby incorporated into this Amendment as if fully set forth
herein.

7. Beneficial Owner Ratification. Beneficial Owner ratifies and confirms that it
has irrevocably authorized and directed Landlord to execute and deliver this
Amendment and that such authorization and direction shall constitute Beneficial
Owner’s giving of full and sufficient authority to Landlord for Landlord to
execute and deliver this Amendment. Landlord and Beneficial Owner acknowledge
that Tenant is relying on such authorization and direction and that Tenant shall
not be obligated to look further into the terms of the trust between Landlord
and Beneficial Owner.

[NO FURTHER TEXT ON THIS PAGE]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
above first written.

 

LANDLORD ESA CANADA ADMINISTRATOR L.L.C. By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary TENANT ESA CANADA
OPERATING LESSEE ULC By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary BENEFICIAL OWNER ESA
CANADA PROPERTIES TRUST By:  

/s/ John R. Dent

Name:   John R. Dent Title:   Vice President and Secretary

THIRD AMENDMENT TO OPERATING LEASE (CANADA)



--------------------------------------------------------------------------------

ANNEX A

EXHIBIT C

PROVISIONS RELATING TO PERCENTAGE RENT

Percentage Rent for any Fiscal Year shall equal the sum of:

(a) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 1 Threshold but less than or equal to the Tier 2 Threshold and (ii) the
Tier 1 Percentage; plus

(b) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 2 Threshold but less than or equal to the Tier 3 Threshold and (ii) the
Tier 2 Percentage; plus

(c) the product of (i) all Gross Revenues for such Fiscal Year in excess of the
Tier 3 Threshold and (ii) the Tier 3 Percentage.

“Tier 1 Percentage” means fifty-five percent (55%).

“Tier 1 Threshold” means $C11,520,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Tier 2 Percentage” means sixty-five and one half percent (65.5%).

“Tier 2 Threshold” means $C12,550,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Tier 3 Percentage” means seventy-seven and one half percent (77.5%).

“Tier 3 Threshold” means $C14,300,000.00, increasing at a rate of three percent
(3%) per annum compounded annually for each Fiscal Year.

“Thresholds” means each of the Tier 1 Threshold, the Tier 2 Threshold, and the
Tier 3 Threshold.